DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/28/2022 is acknowledged. The previous rejection is maintained in this office action. Claims 1-16 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 2016/0288459 A1 cited in IDS).

Regarding claims 1-16, Keller et al. disclose a polyvinyl acetal film A having electrically conductive structures (functional layer) on one or both surfaces (see paragraphs 0009 and 0014). The polyvinyl acetal film A comprises polyvinyl acetal PA and plasticizer, wherein the amount of plasticizer is 0 to 16 wt% (see paragraph 0009). Accordingly, the amount of polyvinyl acetal is 84 to 100 wt%. The thickness of the polyvinyl acetal film A is 10 to 150 microns (see paragraph 0029).
The polyvinyl acetal PA comprises 0.1 to 20 mol% of polyvinyl acetate content (see paragraph 0045), which is identical that utilized in the present invention (see paragraph 0048 of published application). The polyvinyl acetal PA comprises 6 to 26 wt% of polyvinyl alcohol content (see paragraph 0046). While Keller et al. disclose polyvinyl alcohol content in wt% and present invention disclose polyvinyl alcohol content in mol% (see paragraph 0049 of published application), the broad range of amount of polyvinyl alcohol content disclosed by Keller et al. overlap with amount of polyvinyl alcohol content utilized in the present invention. The polyvinyl acetal can be polyvinyl butyral (see paragraph 0041), which is identical to that utilized in the present invention (see paragraph 0059 of published application). Given that polyvinyl acetal PA of Keller et al. is identical to that utilized in the present invention, it is inherent or obvious that the polyvinyl acetal PA of Keller et al. has a viscosity as presently claimed.
The electrically conductive structures comprise metals such as silver and copper (see paragraph 0013). The electrically conductive structures (i.e. plural conductive materials) have a width of 1 to 30 microns (see paragraph 0021). The electrically conductive structures can be wires, i.e. linear conductive materials (see paragraph 0010). Given that the electrically conductive structures can be wires, the width is the line width. 
The polyvinyl acetal film A having the electrically conductive structures on one or both surfaces read on a functional layer-equipped polyvinyl acetal resin film. The electrically conductive structures can be generated by printing process on the surface of polyvinyl acetal film A (see paragraph 0015). Accordingly, a method of producing the functional layer-equipped polyvinyl acetal resin film comprise printing a material constituting the functional layer on at least one surface of the polyvinyl acetal resin film.
A laminated glass composite comprises polyvinyl acetal film A and a polyvinyl acetal film B positioned between two transparent panes such as glass (see paragraphs 0009, 0011). The polyvinyl acetal film B comprises a polyvinyl acetal and a plasticizer, i.e. plasticized polyvinyl acetal resin layer (see paragraph 0009). The laminated glass composite can have a layer sequence of glass/polyvinyl acetal film A/polyvinyl acetal film B/polyvinyl acetal film A/glass, wherein one of the polyvinyl acetal film A has electrically conductive structures (see paragraphs 0034, 0032). The laminated glass composite can be used for windshield or other automotive glazings (see paragraph 0069). That is, a vehicle comprising a glass comprising the laminate.
Keller et al. disclose polyvinyl acetal film A can have one-sided surface roughness of Rz of 0 to 25 microns (see paragraph 0075). Given that polyvinyl acetal film A has one-sided roughness, the other side of polyvinyl acetal film A is smooth with Rz of 0 microns. That is, polyvinyl acetal film A has one rough surface with Rz of 0 to 25 microns and one smooth surface with Rz of 0 microns. These surface roughness values overlap with Rz of rough surface of 2 to 7 microns and Rz of smooth surface of less than 2 microns utilized in the present invention (see paragraphs 0039 and 0040 of published application).
Keller et al. do not explicitly disclose at least one surface of polyvinyl acetal resin film has a relative diffuse reflectance of 3% or higher at a wavelength of 550 nm. Keller et al. do not explicitly disclose an absolute difference between the relative diffuse reflectance of one surface at a wavelength of 550 nm and that of the other surface at a wavelength of 550 nm is 0.5% or larger.
Given that Keller et al. disclose that surface roughness values (i.e. Rz) of rough surface and smooth surface of polyvinyl acetal film A are identical to utilized in the present invention, it is inherent or obvious that at least one surface of polyvinyl acetal film has a relative diffuse reflectance of 3% or higher at a wavelength of 550 nm, and an absolute difference between the relative diffuse reflectance of one surface at a wavelength of 550 nm and that of the rother surface at a wavelength of 550 nm is 0.5% or larger.
In light of the overlap between the claimed polyvinyl acetal film and that disclosed by Keller et al., it would have been obvious to one of ordinary skill in the art to use a polyvinyl acetal film that is both disclosed by Keller et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 2016/0288459 A1 cited in IDS) in view of Nakayama et al. (US 2018/0022058 A1) as evidenced by Lira (US 2009/0182189 A1).

Regarding claims 1-16, Keller et al. disclose a polyvinyl acetal film A having electrically conductive structures (functional layer) on one or both surfaces (see paragraphs 0009 and 0014). The polyvinyl acetal film A comprises polyvinyl acetal PA and plasticizer, wherein the amount of plasticizer is 0 to 16 wt% (see paragraph 0009). Accordingly, the amount of polyvinyl acetal is 84 to 100 wt%. The thickness of the polyvinyl acetal film A is 10 to 150 microns (see paragraph 0029).
The polyvinyl acetal PA comprises 0.1 to 20 mol% of polyvinyl acetate content (see paragraph 0045), which is identical that utilized in the present invention (see paragraph 0048 of published application). The polyvinyl acetal PA comprises 6 to 26 wt% of polyvinyl alcohol content (see paragraph 0046). While Keller et al. disclose polyvinyl alcohol content in wt% and present invention disclose polyvinyl alcohol content in mol% (see paragraph 0049 of published application), the broad range of amount of polyvinyl alcohol content disclosed by Keller et al. overlap with amount of polyvinyl alcohol content utilized in the present invention. The polyvinyl acetal can be polyvinyl butyral (see paragraph 0041), which is identical to that utilized in the present invention (see paragraph 0059 of published application). Given that polyvinyl acetal PA of Keller et al. is identical to that utilized in the present invention, it is inherent or obvious that the polyvinyl acetal PA of Keller et al. has a viscosity as presently claimed.
The electrically conductive structures comprise metals such as silver and copper (see paragraph 0013). The electrically conductive structures (i.e. plural conductive materials) have a width of 1 to 30 microns (see paragraph 0021). The electrically conductive structures can be wires, i.e. linear conductive materials (see paragraph 0010). Given that the electrically conductive structures can be wires, the width is the line width. 
The polyvinyl acetal film A having the electrically conductive structures on one or both surfaces read on a functional layer-equipped polyvinyl acetal resin film. The electrically conductive structures can be generated by printing process on the surface of polyvinyl acetal film A (see paragraph 0015). Accordingly, a method of producing the functional layer-equipped polyvinyl acetal resin film comprise printing a material constituting the functional layer on at least one surface of the polyvinyl acetal resin film.
A laminated glass composite comprises polyvinyl acetal film A and a polyvinyl acetal film B positioned between two transparent panes such as glass (see paragraphs 0009, 0011). The polyvinyl acetal film B comprises a polyvinyl acetal and a plasticizer, i.e. plasticized polyvinyl acetal resin layer (see paragraph 0009). The laminated glass composite can have a layer sequence of glass/polyvinyl acetal film A/polyvinyl acetal film B/polyvinyl acetal film A/glass, wherein one of the polyvinyl acetal film A has electrically conductive structures (see paragraphs 0034, 0032). The laminated glass composite can be used for windshield or other automotive glazings (see paragraph 0069). That is, a vehicle comprising a glass comprising the laminate.
Keller et al. disclose polyvinyl acetal film A can have one-sided surface roughness (see paragraph 0075). That is, polyvinyl acetal film A comprises a rough surface and a smooth surface. Surface roughness can be controlled by using a structured chill roll (see paragraph 0074).
Keller et al. do not disclose at least one surface of polyvinyl acetal resin film has a relative diffuse reflectance of 3% or higher at a wavelength of 550 nm. Keller et al. do not disclose an absolute difference between the relative diffuse reflectance of one surface at a wavelength of 550 nm and that of the other surface at a wavelength of 550 nm is 0.5% or larger.
Nakayama et al. disclose interlayer for a laminated glass having recesses (roughness) formed on at least one surface (see paragraph 0008). The recesses improve deaeration properties (see paragraph 0003, 0010). The recesses also affect the adhesion (autohesion) between the interlayer films (see paragraph 0013). By controlling pattern of protrusions and recesses on the surface, autohesion can be controlled, and the interlayer films are easily peelable without autohesion even after storage in a stacked state (see paragraph 0013).
Therefore, as taught by Nakayama et al., it would have been obvious to one of ordinary skill in the art to control surface roughness of both surfaces of polyvinyl acetal film A in Keller et al. in order to obtain desired deaeration properties and desired autohesion to provide easily peelable polyvinyl acetal film A even after storage in a stacked state.
As evidenced by Lira, the diffusion reflection component increases with surface roughness (see paragraphs 0244, 0245).
Therefore, the rough surface of polyvinyl acetal film A has higher relative diffuse reflectance than the smooth surface of polyvinyl acetal film A. Accordingly, there is difference between the relative diffuse reflectance of rough surface and smooth surface of polyvinyl acetal film.
Given that surface roughness controls diffuse reflectance, it would have been obvious to one of ordinary skill in the art to control surface roughness of both surfaces of polyvinyl acetal film in order to obtain desired relative diffuse reflectance of each of the surfaces at a wavelength of 550 nm and desired absolute difference between the relative diffuse reflectance of surfaces at a wavelength of 550 nm, including that presently claimed, in Keller et al. in view of Nakayama et al. and Lira to obtain desired deaeration properties and desired autohesion to provide easily peelable polyvinyl acetal film A even after storage in a stacked state, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive because of following reasons.

Applicants argue that aside from the Applicants’ disclosure, nowhere is there a suggestion, axiomatic or otherwise, that would indicate the presently claimed combination has the claimed properties. The instant specification clearly demonstrates that the claimed properties are not inherent to the polyvinyl acetal resin film of the cited references, and further demonstrates that satisfying these properties obtains unexpected results compared to Keller, the closest prior art. Again, this rejection is based on obviousness, not anticipation, and obviousness cannot be predicated on what is unknown. 

Regarding rejection based on Keller et al., Keller et al. disclose polyvinyl acetal film A can have one-sided surface roughness of Rz of 0 to 25 microns (see paragraph 0075). Given that polyvinyl acetal film A has one-sided roughness, the other side of polyvinyl acetal film A is smooth with Rz of 0 microns. That is, polyvinyl acetal film A has one rough surface with Rz of 0 to 25 microns and one smooth surface with Rz of 0 microns. These surface roughness values overlap with Rz of rough surface of 2 to 7 microns and Rz of smooth surface of less than 2 microns utilized in the present invention (see paragraphs 0039 and 0040 of published application). Accordingly, given that Keller et al. disclose that surface roughness values (i.e. Rz) of rough surface and smooth surface of polyvinyl acetal film A are identical to utilized in the present invention, it is inherent or obvious that at least one surface of polyvinyl acetal film has a relative diffuse reflectance of 3% or higher at a wavelength of 550 nm, and an absolute difference between the relative diffuse reflectance of one surface at a wavelength of 550 nm and that of the rother surface at a wavelength of 550 nm is 0.5% or larger.
Regarding unexpected results, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific polyvinyl acetal resin (resin 1 or mixture of resin 1 and resin 2) in specific amounts (see Table 1 and Table 2), while the present claim recite any polyvinyl acetal resin in any amounts (ii) the examples recite specific type of plasticizer in specific amounts, while the present claim recite any plasticizer in broad amounts (there is no data at 20 wt% plasticizer) (iii) the examples recite specific thickness of polyvinyl acetal film, while the present claim recite any thickness of polyvinyl acetal resin film and (iv) the examples recite a specific surface roughness of surface 1 and a specific surface of roughness of surface 2 (Table 2), while the present claim recite any surface roughness of surface 1 and any surface roughness of surface 2. 
Further regarding comparison of Example 1 with Comparative Examples 1 and 2, the only difference is surface roughness of surface 1 and surface roughness of surface 2. Comparative Examples 1 and 2 have surface roughness which fall outside that disclosed in the present invention (Rz of rough surface of 2 to 7 microns and Rz of smooth surface of less than 2 microns  - see paragraphs 0039 and 0040 of published application), and therefore, one would not expect these Comparative Examples to possess absolute difference in relative diffuse reflectance as claimed. Keller et al. however, as set forth above, does disclose surface roughness that overlap the surface roughness of the present invention. Within the overlapping portions of the surface roughness, the polyvinyl acetal film of Keller et al. would necessarily inherently have the same absolute difference in relative diffuse reflectance as claimed. Additionally, in Example 1, based on surface roughness of surface 1 and surface roughness of surface 2, the absolute difference in roughness is 2.4 microns (2.4 = 3.6-1.2). In Comparative Examples 1 and 2, the absolute difference in roughness is 0.1 microns (0.1 = 1.3-1.2) or 0.5 microns (0.5 = 2.5-2.0).  Keller et al. disclose polyvinyl acetal film A has one rough surface with Rz of 0 to 25 microns and one smooth surface with Rz of 0 microns. Accordingly, Keller et al. has absolute difference in roughness of 0 to 25 microns which overlap with 2.4 microns. Given that the absolute difference in roughness of Keller et al. overlap with Example 1, within the overlapping portion, Keller et al. would have absolute difference between diffuse reflectance as presently claimed.
While Comparative Examples 1 and 2 demonstrate criticality of surface roughness, the data is not persuasive given that data is not commensurate in scope with the scope of present claims for the same reasons as set forth above. Specifically, based on inventive examples and comparative examples, while it appears that certain values or absolute difference in surface roughness are necessary for achieving desired absolute difference in relative diffuse reflectance, the data is limited to specific roughness of surface 1 and specific roughness of surface 2.

Regarding rejection based on Keller et al. in view of Nakayama et al. in view of evidence by Lira, Keller et al. disclose surface roughness can be controlled by using a structured chill roll, Nakayama et al. disclose to control surface roughness in order to obtain desired deaeration properties and desired autohesion and Lira disclose the diffusion reflection component increases with surface roughness. Accordingly, as taught by Nakayama, it would have been obvious to one of ordinary skill in the art to control surface roughness of both surfaces of polyvinyl acetal film A in Keller et al. in order to obtain desired deaeration properties and desired autohesion to provide easily peelable polyvinyl acetal film A even after storage in a stacked state. Given that surface roughness controls diffuse reflectance, it would have been obvious to one of ordinary skill in the art to control surface roughness of both surfaces of polyvinyl acetal film in order to obtain desired relative diffuse reflectance of each of the surfaces at a wavelength of 550 nm and desired absolute difference between the relative diffuse reflectance of surfaces at a wavelength of 550 nm, including that presently claimed, in Keller et al. in view of Nakayama et al. and Lira to obtain desired deaeration properties and desired autohesion to provide easily peelable polyvinyl acetal film A even after storage in a stacked state, and thereby arrive at the claimed invention.
Regarding unexpected results, the data is not persuasive for the same reasons set forth in paragraph 33 above. 

In light of amendments, claim objection is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787